JUDGE ROBERTSON
delivered the opinion oe the court:
Betting on any game of chance is now a statutory offense, punishable by fine.
The indictment in this case, charging the appellee with permitting “ a game of chance called pigeon-hole,” to be ■ played for “ greenbacks” in .his house, substantially and clearly imports a violation of law. •
Naming the game was not essential to the validity of the indictment under the now existing law. Consequently, although this court, as said in the case of Montee vs. The Commonwealth (3 J. J. Mar.), does not know judicially that “ pigeon-hole” is a game of chance, yet the demurrer to the indictment admits that it is; and also that, on a game of chance, property was illegally won and lost. Thus, a statutory delictum is defined and charged with sufficient precision for all the purposes of pleading in penal cases.
Seeing no substantial defect in the indictment, it seems to this court that the circuit court erroneously adjudged it bad on demurrer.
Wherefore, the judgment is reversed, and the cause remanded for further proceedings.